                     Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 1 of 7
                                                                                          ORIGf NAL

                         Assistant United States Attorney

Before:                  THE HONORABLE JAMES L. COTT
                         United States Magistrate Judge
                         Southern District of New York

                                                                                 9MAGIO 119
                                                                                  SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                                  Violations of
            -       V.   -                                                        18 u.s.c.
                                                                                  §§,  2320 and 2
HAI LONG HUANG,
                                                                                  COUNTY OF OFFENSE:
                                                                                  NEW YORK
                                             Defendant.

-   -   -       -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ADEBOLA AWE, being duly sworn, deposes and says that he
is a Special Agent with the Department of Homeland Security,
Homeland Security Investigations ("HSI"), and charges as follows:

                                                             COUNT ONE
                                     (Trafficking in Counterfeit Goods)

     1.    From at least in or around 2011 up to and including in
or around October 2019, in the Southern District of New York and
elsewhere,    HAI  LONG  HUANG,   the  defendant,   knowingly  and
intentionally did traffic and attempt to traffic in goods and
services, and did knowingly use a counterfeit mark on and in
connection with such goods and services, to wit, HUANG distributed
counterfeit Timberland boots and counterfeit UGG boots.

        (Title 18, United States Code, Sections 2320 (a) (1) and 2.)

     The bases for my knowledge and for the foregoing charges are,
in part, as follows:

     2.   I am a Special Agent with HSI and a member of the joint
New York City Police Department ( "NYPD") and HSI Border Enforcement
and Security Task Force.   I have been personally involved in the
inve • tigation of thi • m~ttv., anQ • ~aw~ ~n~ij                                   ~tt~~~Y~i 9n ~h~t

                                                                     1
       Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 2 of 7



experience,    on my conversations with other law enforcement
officials, and on my examination of various reports and records.
Because this affidavit is being submitted for the limited purpose
of demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation.    Where the
contents    of   documents and   the  actions,   statements,   and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     3.   Since approximately October 2018, NYPD and HSI have
been investigating HAI LONG HUANG, the defendant, and others
known and unknown, who is involved in a scheme to traffic
counterfeit Timberland boots ("Counterfeit Timberland Boots")
and counterfeit UGG boots ("Counterfeit UGG Boots").

     4.   Based on my training and experience, involvement in
this investigation, and review of publicly available
information, I know that Timberland's boots are some of the most
popular boots in circulation. Timberland has produced its boots
since approximately 1973. Depending on the version, Timberland
boots can cost from approximately $140 up to approximately $400.

      5.  Based on my training and experience, involvement in
this investigation, and review of publicly available
information, I know that UGG's boots are also among the most
popular winter boots in circulation. Depending on the version,
UGG boots can cost from approximately $140 up to approximately
$595.

            IMPORTATION OF GENERIC AND COUNTERFEIT GOODS

     6.   Based on my involvement in the investigation and my
review of United States customs documents and shipping records,
I know that HAI LONG HUANG, the defendant, imports containers
filled with boots manufactured in China.  Some of these boots
are produced to resemble Timberland and UGG boots in design and
color, but significantly, are "generic" (the "Generic
Timberlands" and "Generic UGGs"). That is, these boots are
imported into the United States without the inclusion of logos
that are trademarks registered with the United States Patent and
Trademark Office ("USPTO"). Once the Generic Timberlands and
Generic UGGs arrive in the United States, they are altered
within the New York area to add trademarked logos to the shoes.
Once this alteration takes place, the shoes are considered
"counterfeit." HUANG also imports boots bearing trademarked
logos for Timberland and UGG-that is, counterfeit boots.



                                   2
       Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 3 of 7



     7.   Based on my involvement in the investigation and my
review of Customs and Border Protection ("CBP") and publicly
available information, I know that Best Return Trading Inc.
("Best") is a business registered with the New York Department
of State and that uses an IRS number associated with HAI LONG
HUANG, the defendant. Best imported approximately 39 shipping
containers from China into the United States between in or
around January 2010 and in or around September 2011.   The
contents of each container were described as "MEN'S WORKING
SHOES" or "WOMEN'S BOOTS" or other variations on such
descriptions.  None of the manifests disclosed the importation
of UGG boots.  Best was the consignee 1 for each of the containers
and the ultimate destination address was listed as HUANG's home
address in Queens, New York.

     8.   Based on my review of CBP documents, I know that on or
about May 11, 2011, CBP conducted a lawful inspection of a
container imported by Best ("Container-1").  The contents of
Container-1 were described as WOMEN'S BOOTS NO SOLID WOOD
PACKING MATERIALS" and the destination address matched that of
HAI LONG HUANG, the defendant.  CPB officials discovered
approximately 411 cases (each containing 12 pairs) of
counterfeit UGG boots, with a Manufacturer's Suggested Retail
Price ("MSRP") of approximately $739,900.00.  In or around
October 2011, Best was dissolved.

     9.   Based on my review of publicly available materials, I
know that that Kanghansi Inc. ("Kanghansi") is a business
registered with the New York Department of State. Kanghansi's
address matches that of HAI LONG HUANG, the defendant.  HUANG'S
wife ("Individual-1") is listed as Kanghansi's registered agent.

     10. Based on my review of CBP documents, I know that
between in or around May 2014 and in or around November 2014,
Kanghansi imported approximately 23 shipping containers from
China.  The contents of the containers were described as "MEN'S
WORKING SHOES" and "WOMEN'S BOOTS" and variations of such
descriptions. None of the manifests disclosed the importation
of UGG boots.

     11. Based on my review of CBP documents, I know that on or
about September 22, 2014, CBP conducted a lawful inspection of a
container imported by Kanghansi ("Container-2") and destined for

1 A consignee is the individual or entity financially responsible
for receipt of the given container (i.e. the "buyer" of the goods
in the container).


                                   3
       Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 4 of 7



an address that matched that of HAI LONG HUANG, the defendant.
The contents of Container-2 were described as "WOMEN'S BOOTS."
CBP officials found approximately 1001 cases (each containing 12
pairs) of counterfeit UGG boots with an MSRP of approximately
$1,991,880.00.

      12. Based on my review of CBP documents, I know that on or
about October 10, 2014, CBP conducted a lawful inspection of a
container imported by Kanghansi and destined for an address that
matched that of HAI LONG HUANG, the defendant. The contents of
the container were described as "WOMEN'S BOOTS." CBP officials
found approximately 859 cases (each containing 12 pairs) of
counterfeit UGG boots with an MSRP of approximately
$2,010,060.00.  Kanghansi was dissolved in or around December
2014.

     13. Based on my review of CBP documents and publicly
available information, I know that Chang Shun Trading Inc.
("Chang Shun") is a business registered with New York Department
of State with a registered address in Queens, New York, that
matches that of HAI LONG HUANG, the defendant.  HUANG is listed
as the registered agent for Chang Shun.

     14 . Based on my review of CBP documents, I know that
between in or around February 2015 and in or around June 2018,
Chang Shun imported approximately 66 shipping containers from
China.   The contents of each container were described as "MANS
WORKING SHOES" or "FOOTWEAR OUT SOLE RUB OR PLAST TEXT UPPER"
and variations on such descriptions.

     15. Based on my review of CBP documents and my involvement
in the investigation, I know that on or about August 29, 2017,
and on or about May 31, 2018, CBP officials conducted lawful
inspections of containers imported by Chang Shun and found
generic Timberland boots.   On or about October 10, 2017, CBP
officials conducted a lawful inspection of a container imported
by Chang Shun and found generic Timberland boots bearing a logo
reading "Fangeli."

                UNDERCOVER BUYS OF COUNTERFEIT BOOTS

     16. Based on my personal knowledge and conversations with
other law enforcement agents conducting surveillance, I know
that on or about October 25, 2018, law enforcement agents
conducted surveillance of HAI LONG HUANG, the defendant, at his
home in Queens, New York.  Law enforcement officers observed
HUANG removing boxes that appeared to contain counterfeit goods
from~ v~hicl~ ("Vehicle-1") tlnd pltlcing them inaide hia gtlrtlge
                                   4
       Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 5 of 7



and a second vehicle ("Vehicle-2"). HUANG then drove Vehicle-2
into Manhattan, New York, and parked Vehicle-2 at the
intersection of Delancey Street and Suffolk Street. HUANG then
set up two folding tables on the sidewalk on Delancey Street

     17. Based on my personal knowledge and conversations with
other law enforcement agents conducting surveillance, I know that
on or about October 25, 2018, an undercover law enforcement agent
("Undercover Agent-1")    purchased of a pair of counterfeit
Timberland boots from HAI LONG HUANG, the defendant, at the corner
of Delancey Street and Suffolk Street, in Manhattan, New York.
Based on my involvement in this investigation, I believe that these
boots are counterfeit versions of boots manufactured by Timberland
LLC. This opinion is based in part on confirmation that the boots
were counterfeit from individuals associated with Timberland. Law
enforcement agents removed the Timberland branding plugs on the
bottom of the boots and discovered a logo for "Fangeli" underneath.

     18. Based on my personal knowledge and conversations with
other law enforcement agents, I know that during the course of the
undercover buy on or about October 25, 2018, Undercover Agent-1
asked HAI LONG HUANG, the defendant, how much he would charge for
a case-12 pairs-of counterfeit Timberland boots.    HUANG quoted a
price of $511.00. HUANG then provided Undercover Agent-1 with his
telephone number in order to arrange the purchase of a case of
boots.

     19. Based on my personal knowledge and conversations with
other law enforcement agents, I know that on or about November 15,
2018, Undercover Agent-1 called HAI LONG HUANG, the defendant, and
arranged to purchase a case of counterfeit Timberland boots.

     20. Based on my personal knowledge and conversations with
other law enforcement agents conducting surveillance, I know that
on or about November 16, 2018, Undercover Agent-1 met HAI LONG
HUANG, the defendant, on Delancey Street in Manhattan, New York.
HUANG removed multiple boxes of counterfeit Timberland boots from
Vehicle-2 and provided them to Undercover Agent-1.     Undercover
Agent-1 gave HUANG $511.00 in exchange for the counterfeit
Timberland boots.  Law enforcement agents removed the Timberland
branding plugs on the bottom of the boots and discovered a logo
for "Fangeli" underneath.

     21. Based on my personal knowledge and conversations with
other law enforcement agents, I know that on or about December 13,
2018, Undercover Agent-1 called HAI LONG HUANG, the defendant, and
arranged to purchase 12 pairs of counterfeit Timberland boots and
Qi~ pJirg of countgrfgit v@r£ion£ of boots manufactur@d by UGG.
                                   5
        Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 6 of 7



     22. Based on my personal knowledge and conversations with
other law enforcement agents conducting. surveillance, I know that
on or about December 14,        2018,  a second undercover agent
("Undercover Agent-2") met HAI LONG HUANG, the defendant, on
Delancey Street in Manhattan, New York.      HUANG removed several
pairs of counterfeit Timberland boots and counterfeit UGG boots
from a vehicle and provided them to Undercover Agent-2. Undercover
Agent-2 gave HUANG $660.00 in exchange for the counterfeit
Timberland and UGG boots.      Law enforcement agents removed the
Timberland branding plugs on the bottom of the boots and discovered
"Fangeli" logo underneath.

     23. Based on my involvement in the investigation and my
conversations with other law enforcement agents conducting
surveillance, I know that on or about August 22, 2019, law
enforcement agents observed HAI LONG HUANG, the defendant, arrive
at the corner of Delancey Street and Suffolk Street in Manhattan,
New York, and remove boxes that appeared to contain counterfeit
boots from Vehicle-2.   An undercover agent approached HUANG and
purchased   one  case  containing   approximately  12  pairs   of
counterfeit Timberland boots for approximately $515.   After the
transaction, law enforcement agents removed the Timberland plugs
from the bottom of the boots and discovered a "Fangeli" logo
underneath.

    24.   Based on my involvement in this investigation, I believe
that these boots are counterfeit versions of Timberland boots and
UGG boots. This opinion is based in part on confirmation that the
boots were counterfeit from individuals associated with Timberland
and with UGG.

     25.  Based on the number of containers associated with Best
and Kanghansi, I know that HAI LONG HUANG, the defendant, has
imported approximately three containers of Counterfeit UGG Boots
from Mainland China, each containing approximately 27,252 pairs of
Counterfeit UGG Boots.      Based on my conversations with UGG
representatives, I have learned that if the boots in question were
authentic UGGs, they would retain for approximately on average
$174 per pair.   Accordingly, I estimate the loss attributable to
HUANG as a result of the Counterfeit UGG Boots is at least
approximately $4,741,840.

    26.   Based on the number of containers associated with Shang
Shun imported per the CBP Records as well as my personal
inspections of some of those containers, I estimate that HAI LONG
HUANG, the defendant, has imported approximately 66 containers of
Generic   Timberlands  from   Mainland  China,   each   containing
approximately 6000 pairs of Deneric Timberlands, that were altered

                                    6
     '   '   Case 1:19-cr-00853-NRB Document 1 Filed 10/28/19 Page 7 of 7



to add Timberland logos after their arrival in the New York area.
Based on my conversations with Timberland representatives, I have
learned that, if the boots in question were authentic Timberlands
they would retail for approximately $190 per pair.   Accordingly,
I estimate the loss attributable to HUANG as a result of the
Counterfeit Timberlands is at least approximately $123 million.

     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of HAI LONG HUANG, the defendant, and that
he be arrested, and imprisoned or bailed, as the case may be.



                                       ~~:::~;?e
                                       Department of Homeland Security
                                       Homeland Security Investigations




TH
UN
so                              YORK




                                         7
